DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 16, and 17 are amended and claim 15 is canceled in response to the last office action. Claims 1-14, 16, and 17 are presented for examination. Hagersten, Sankaranarayanan et al, Buros et al, and Li et al were cited, previously.
Response to Arguments
Applicant's arguments filed 1/22/2021 have been fully considered but they are not persuasive. In the Remarks, applicant argues in substance that Li does not issue an “outgoing invalidation request which references physical addresses at which the old instructions are located in the memory.” Li does not disclose the invalidation request referencing a physical address. Li does not issue an outgoing invalidation request to another processing apparatus.
The examiner respectfully disagrees. Hagersten teaches issuing an outgoing invalidation request, referencing a physical address at which the old instructions are located in the memory, to another processing apparatus [e.g., EXTERNAL REQUEST in figs. 4, 6-8 to/from any of CPUs 101; “Mechanisms for searching caches of the other nodes as well as for keeping the multiple copies of a datum stored in different nodes coherent are needed.  Typically, a global cache coherence protocol will be implemented to keep the data values of each cache line coherent.  Such a protocol will send coherence messages (sometimes referred to as coherence requests) to the different caches.  For example, the L1 caches of FIG. 1 and FIG. 2 may receive read requests or .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagersten [US 2019/0155733 A1] in view of Sankaranarayanan et al [US 2020/0004541 A1] further in view of Li et al [US 2019/0227934 A1].
	As to claims 1, 16, and 17, Hagersten teaches a data processing apparatus comprising:
a cache to store instructions fetched from memory [e.g., L1 CACHE 102, L2 CACHE 103, MEMORY 105, DISK 104 in fig. 1; L1 ICACHE 200, L1 DCACHE 206, L2 CACHE 207 in fig. 1 “Memory 105 also stores instructions and data that are accessed by all CPUs 101.  The (main) memory 105 is typically accessed using a physical 
	receiving circuitry to receive an incoming invalidation request, wherein the incoming invalidation request references a physical address in the memory [e.g., 
	invalidation circuitry to invalidate entries in the cache where the virtual address corresponds with the physical address [e.g., “The L2_PIPT cache in FIG. 6 can receive an external request 608, e.g., a read request or an invalidation request produced by a cache coherence protocol.  This implies that a cache line that resides in the L2-PIPT and/or the L1-VIVT will need to be read or invalidated.  According to at least one example embodiment of the inventive concepts, both identified cache line locations are invalidated if the external request 608 is an invalidation request” in paragraph 0054; “In that case, a physical to virtual translation is needed along the path of the external requests 760 and 860” in paragraph 0096; “According to at least one example embodiment of the inventive concepts, a structure similar to CLB2 420 of FIG. 4 is used to translate a physical address carried by an EXTERNAL REQUEST into the CLB1 pointer (CIP 423) that identifies Cache Location Entry CLE (also referred to as a region location) within CLB1 (corresponding to the MD cache 740 and 840” in paragraph 0097].
	Hagersten does not explicitly teach the cache to store operations produced by decoding instructions. However, Sankaranarayanan et al teach a cache to store operations produced by decoding instructions fetches from memory [e.g., “At 304, the processor is to decode the fetched instructions using decode circuitry such as decode 
The combination of Hagersten and Sankaranarayanan et al further teaches issuing an outgoing invalidation request to another data processing apparatus [e.g., EXTERNAL REQUEST in figs. 4, 6-8 to/from any of CPUs 101; “Mechanisms for searching caches of the other nodes as well as for keeping the multiple copies of a datum stored in different nodes coherent are needed.  Typically, a global cache coherence protocol will be implemented to keep the data values of each cache line coherent.  Such a protocol will send coherence messages (sometimes referred to as 
As to claim 2, the combination of Hagersten, Sankaranarayanan et al, and Li et al teaches correspondence table storage circuitry to store indications of physical addresses of the instructions fetched from the memory [e.g., “If a CPU 101 wants to access data stored on the disk 104, a virtual memory system (not shown in FIG. 1) moves a chunk of data, typically referred to as a page, from the disk 104 to the memory 105 and creates a translation from virtual addresses corresponding to that page to physical addresses.  A special kind of translation cache (not shown in FIG. 1), typically called a ‘translation look-aside buffer’ or TLB for short, caches the translation mappings from virtual pages to physical pages.  The virtual memory system can be viewed as a caching system, which stores a portion of the data located in the disk 104 in the memory 105” in paragraph 0005, “Receiving an external request 760 will cause the corresponding cache line location in L2 to be identified by a MD cache 740 lookup, identifying the corresponding CP and PA” in paragraph 0093, VAT, CP, PA of MD cache 740 in fig. 7 of Hagersten].
As to claim 3, the combination teaches wherein in response to the incoming invalidation request, the invalidation circuitry is adapted to determine a correspondence table index of the correspondence table storage circuitry that corresponds with the physical addresses referenced in the incoming invalidation request [e.g., “Examples of such communication include, but are not limited to, coherence requests generated by a coherence protocol and so-called back-invalidate requests caused to some inclusion 
As to claim 4, the combination teaches wherein the cache is adapted to store one of the operations in association with one of the correspondence table indexes of the correspondence table storage circuitry containing one of the indications of the physical addresses of one of the instructions that decodes to the one of the operations [e.g., “The functionality for finding the data in the L1 cache 307 is described by the physically indexed, physically tagged (PIPT) cache 500.  A portion of the virtual address VA 502 is used to perform a lookup in TLB 503 to get the physical page frame (PPF), which is used in part to form the INDEX 504 used to access L1 cache 505.  Some other parts of the PPF are compared with the physical address tags PAT of the set in L1 cache 505 identified by the INDEX function 504 (a 2-way associative cache shown)” in paragraph 0017, INDEX, PAT, DATA in fig. 5 of Hagersten].
As to claim 8, the combination teaches wherein the cache comprises operation storage to store operations and tag determination circuitry to store operation storage indexes of the operation storage circuitry where one of the operations corresponding to a received virtual address is located [e.g., “When looking for a specific cache line in a cache, its address may be used to determine the set of the cache where it may reside.  The address tags of the cache lines of the corresponding set are compared to a tag portion of the address used to identify a cache line (see, e.g., TAG and ATAG depicted in FIG. 3 and described below) to determine if the desired cache line resides in the 
As to claim 9, the combination teaches wherein the operations are macro-operations [e.g., “In some embodiments, however, those instructions are to instead be stored as decoded micro-operations or macro-operations generated by decode circuitry, such as decode circuitry 109 (FIG. 1A) or 159 (FIG. 1B)” in paragraph 0076 of Sankaranarayanan et al].
As to claim 10, the combination teaches fetch circuitry to fetch the instructions from the physical addresses in the memory [e.g., “Memory 105 also stores instructions and data that are accessed by all CPUs 101.  The (main) memory 105 is typically accessed using a physical address, or PA for short, while the addresses generated by a CPU 101 are typically virtual addresses” in paragraph 0004 of Hagersten; “In operation, instruction(s) 103 is fetched from storage 101 by fetch circuitry 105” in paragraph 0058 of Sankaranarayanan et al]; decode circuitry to receive the instructions and to decode the instructions to produce the operations [e.g., “Decode circuitry 109 decodes each fetched instruction 107 into one or more operations.  In some embodiments, this decoding includes generating a plurality of micro-operations to be performed by execution circuitry (such as execution circuitry 117)” in paragraph 0058 of Sankaranarayanan et al]; fill circuitry to insert the physical addresses into the correspondence table circuitry [e.g., “If a CPU 101 wants to access data stored on the 
As to claim 11, the combination teaches wherein the physical addresses are provided to the fill circuitry by the fetch circuitry; and the fill circuitry inserts the physical addresses in the correspondence table circuitry at the correspondence table indexes operations are macro-operations [e.g., “The functionality for finding the data in the L1 cache 307 is described by the physically indexed, physically tagged (PIPT) cache 500.  
As to claim 12, the combination teaches wherein the fill circuitry returns the correspondence table indexes at which the physical addresses are inserted in the correspondence table circuitry; and the correspondence table indexes are passed by the fetch circuitry to the decode circuitry to insert the correspondence table indexes into the cache [e.g., ATAG in fig. 3, AT in fig. 4, VAT, PAT in figs. 5, 6 of Hagersten].
As to claim 13, the combination teaches fetch queue to store the virtual addresses of the instructions in memory at fetch queue indexes [e.g., “According to at least one example embodiment of the inventive concepts, the metadata of the MD cache is organized into regions, where each region has an address tag (VAT in FIG. 7) identifying a region consisting of several adjacent cache lines” in paragraph 0090, VAT, CP of MD cache 740 in fig. 7 of Hagersten], wherein the fetch queue indexes are provided by the fetch circuitry, together with the physical addresses, to the fill circuitry 
As to claim 14, the combination teaches the incoming invalidation request is a snoop invalidation request from another data processing apparatus [e.g., “Mechanisms for searching caches of the other nodes as well as for keeping the multiple copies of a datum stored in different nodes coherent are needed.  Typically, a global cache coherence protocol will be implemented to keep the data values of each cache line coherent.  Such a protocol will send coherence messages (sometimes referred to as coherence requests) to the different caches.  For example, the L1 caches of FIG. 1 and FIG. 2 may receive read requests or invalidation requests from the coherence protocol” in paragraph 0016, “Keeping the data of the caches in the many nodes coherent requires a cache coherence protocol, for example implementing either snooping or directory-based coherence.  The coherence protocol will send coherence requests to the depicted node in FIG. 4 (EXTERNAL REQUESTS)” in paragraph 0027 of Hagersten].
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagersten, Sankaranarayanan et al, and Li et al as applied to claim 2 above, and further in view of Buros et al [US 2008/0104362 A1].

As to claim 6, the combination of Hagersten, Sankaranarayanan et al, Li et al, and Buros et al teaches wherein at least part of the physical addresses comprises most significant bits of the physical addresses [e.g., “Data and instructions stored within the data cache and instruction cache, respectively, are identified and accessed by address tags, which each comprise a selected number of high-order bits of the physical address of the data or instructions in main memory 50” in paragraph 0020 of Buros et al].
As to claim 7, the combination teaches wherein at least part of the physical addresses refers to pages in the memory [e.g., “A special kind of translation cache (not shown in FIG. 1), typically called a ‘translation look-aside buffer’ or TLB for short, caches the translation mappings from virtual pages to physical pages” in paragraph 0005 of Hagersten; “The PTE corresponding to a particular memory page contains the virtual address of the memory page as well as the associated physical address of the page frame, thereby enabling the processor to translate any virtual address within the memory page into a physical address in memory” in paragraph 0005 Buros et al].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILWOO PARK whose telephone number is (571) 272-4155.  The examiner can normally be reached on M-F, 10 AM-6 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        3/19/2021